Case 1:20-cv-00821-LMB-JFA Document 187-1 Filed 07/08/21 Page 1 of 1 PageID# 2842




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


  CHRISTIAN ALBERTO SANTOS GARCIA,
  et al.,

                Plaintiffs,
                                                      Case No. 1:20-cv-00821 (LMB/JFA)
        v.

  ALEJANDRO MAYORKAS, et al.,

                Defendants.


                       [Proposed] ORDER GRANTING
        JOINT MOTION FOR ENTRY OF A REVISED BRIEFING SCHEDULE
    ON MOTIONS FOR SUMMARY JUDGMENT RELATING TO COUNTS II AND III

        Upon consideration of the parties’ Joint Motion for Entry of a Revised Briefing Schedule

  on Motions for Summary Judgment Relating to Counts II and III (42 U.S.C. § 1983) of the

  Amended Complaint, and for good cause shown, such motion is GRANTED. It is hereby

  ORDERED:

             a. The parties shall file cross-motions for summary judgment, of up to 30 pages in

                length, no later than Monday, August 2, 2021;

             b. The parties shall file memoranda in opposition, of up to 20 pages in length, no later

                than Friday, September 3, 2021; and

             c. As previously ordered (ECF No. 186), oral argument is to be held on September

                10, 2021, at 10:00 a.m.


  It is SO ORDERED.


  __________________________, J.                      Date: ____________
  United States District Judge
